*461Dissenting Opinion
Schiffman, J.,
March 23, 1966.
This matter is before the court upon defendant’s motion in arrest of judgment. Defendant maintains that the evidence adduced at trial did not make out the crime of assignation against her.
The terms appointment or engagement, as contained in section 103 of The Penal Code of June 24,1939, P. L. 872,18 PS §4103, in the definition of assignation, each require mutuality. Assignation involves an offer and acceptance for prostitution.
The present circumstances indicate the rejection of such offer, and do not contain the mutuality required in the making of such appointment or engagement. We are, therefore, required to determine whether or not, within the actual circumstances, defendant’s unaccepted offer was “an act in furtherance of such appointment or engagement”.
The majority decision cites People v. Trilck, 374 Mich. 118, 132 N. W. 2d 134, for the defined meaning of “furtherance” as the act of furthering, advancing, helping forward, progressing or promoting. However, a careful reading of that case indicates it is predicated upon proof of a common enterprise or mutual agency. It is only then that the declaration of one conspirator, done or made while the conspiracy is pending and in furtherance of its object, was held to be admissible against all conspirators.
In People v. Trilck, supra, 132 N. W. 2d, at page 137, it is stated:
“. . . While such a statement is ‘admissible against the others where it is in furtherance of the criminal undertaking ... all such responsibility is at an end when the conspiracy ends’ ”: Fiswick v. United States, 329 U. S. 211.
It is conceded that a situation might arise where legal requirement and existing circumstances could *462equate “furtherance” with “forwarding, advancing or promoting”. However, another evident and probable meaning of furtherance is “additional”, or, “going or lying beyond”.
Several factors should be considered in our endeavor to ascertain the legislative intent in defining assignation. Several of these have been detailed in the majority opinion and conclusion. Others merit consideration.
All provisions in an act of the legislature must be read in the light of their immediate context: Whitaker Borough v. Pennsylvania Public Utility Commission, 163 Pa. Superior Ct. 238, 242. The immediate prior context here refers to the “making” of an appointment or engagement for prostitution. Acts “in furtherance of” are not used by the legislature in vacuity. The words relate to the furtherance of such appointment or engagement which relates to acts in the furtherance of making an appointment or engagement for prostitution.
The construction which is synonymous with promoting or advancing would make any act in the furtherance of such appointment or engagement a criminal offense. The degree, nature and extent of such an act would be difficult to evaluate, comprehend and ascertain.
Where a statute is fairly susceptible of two different constructions, the court may properly consider the injustice, unreasonableness and inconvenience that would follow one of the constructions contended for: Duddy v. Conshohocken Printing Company, 163 Pa. Superior Ct. 150, 155.
In section 103 of The Penal Code, 18 PS §4103, the definition of prostitution is subsequent to the definition of assignation. Prostitution is defined as the offering or using of the body for sexual intercourse for hire. It does not reasonably appear to have been the legislative intent to have defendant’s unaccepted offer within *463the defined crime of assignation, when it is clearly included and spelled out in the definition of prostitution.
It appears unlikely that the legislature intended the offering of the body for sexual intercourse for hire to constitute assignation, since that identical act was specifically included in the subsequent definition of prostitution.
The occasion and necessity to define the offer of the body for sexual intercourse for hire as prostitution was because it was not intended to be embraced within the legislative definition of assignation.
I, therefore, conclude the meaning of “furtherance” is not synonymous with an unilateral offer, solicitation or attempt. The more reasonable use of the word “furtherance” is after the making of a mutually consented engagement or appointment. This conclusion is in harmony with the context and sequence of the statutory definition of assignation.
Because of the reasons set forth, the denial of defendant’s motion in arrest of judgment impels my dissent.